Opinion by
Head, J.,
There is evidence in the record to support the conclusion that the person who represented the plaintiff company in contracting with the appellant was one of the managers of the company and that the contract he made was fairly within at least the apparent scope of his authority. There is a good deal in the record to support the belief that this defendant was in truth and in fact the original lessee of the piano, although it is true the bailment lease was executed by her husband. She appears to have paid a considerable part of the purchase money by turning in on the deal an organ which was her property. After her husband deserted her and the new arrangement was made with the manager by the terms of which she was to continue the payments just as before, she actually made one payment that was received by the company and never returned. She tendered another like payment, but it was refused. Under these circumstances, we think the learned trial judge properly *458submitted for the consideration of the jury the questions of fact arising out of the contradictory evidence and there could have been no binding direction in favor of the plaintiff.
The first assignment of error relating to the admission of certain testimony is not supported by any exception and there is nothing before us. The remaining assignment of error is predicated on the proposition that because there was no evidence of the value of the piano the verdict would necessarily be for the plaintiff. This entire theory rests upon a mistaken conception of what the record shows. There was evidence of the value of the piano and it was wholly uncontradicted. The jury had before it the value of the piano as originally agreed on at the time of the lease and they had the positive testimony of the plaintiff not denied by anybody as to its value at the trial. Examination of the entire record discloses no reversible error and the several assignments are overruled.
Judgment affirmed.